MARTIN (Robert M.), Judge.
The State’s evidence consisted primarily of the testimony of two undercover agents, M. D. Robertson and Susan G. Forrest. They testified that Agent Robertson had arranged to purchase 1200 quaaludes from Donald Watson at his garage and body shop on 23 January 1981. Watson told them that his female source of supply would deliver the drugs to him at approximately 12 noon. The agents began surveillance of the garage at approximately 12 noon on 23 January 1981. At 12:20 the defendant arrived in her car, entered the garage and within a minute thereafter exited the garage. The agents noticed that she had her hand inside her coat as though she was carrying something on the way in but that her hand was outside her coat as she left the garage. After defendant departed, Donald Watson motioned Agent Robertson inside where Robertson purchased 1200 quaaludes.
The defendant’s evidence tended to show that she went to Donald Watson’s garage on 23 January 1981 to make her monthly payment for repairs he had done on her car and to discuss some problems with the repairs. Earlier that day Franklin Watson, Donald Watson’s brother, had called defendant. She told him that she was going to the garage to make the payment, and they agreed to meet at the garage and have lunch nearby. The trial *352court would not permit the defendant to testify to the conversation between herself and Donald Watson when she entered the garage. The Court said, “I’m not going to allow going into what a third party says.” The defendant excepted and presented the following testimony on voir dire:
When I entered Mr. Watson’s office and I pushed the bag across and sat down on the corner of his desk and I started to talk to him about when he could possibly repaint the roof of my car, and Don told me, he said, “I have some urgent business to take care of.” He said, “If you’re going up to the barbecue stand with my brother to eat lunch, as soon as I get finished with it, I’ll be right, come up there with you and I’ll be glad to come up with a date we can repaint your car.” So he rushed me, he literally rushed me out of the office, and he said there was a guy waiting outside and he had something to take care of.
The trial court presumably excluded defendant’s testimony about her conversation with Donald Watson because it was hearsay. Whenever the assertion of any person, other than that of the witness himself in his present testimony, is offered to prove the truth of the matter asserted, the evidence so offered is hearsay. If offered for any other purpose, it is not hearsay. 1 Stansbury’s N.C. Evidence § 138 (Brandis rev. 1973). In this case the excluded evidence was not offered to prove the truth of the matter, that is, that Donald Watson had urgent business to take care of and that he would see defendant later at the barbecue stand. Rather this evidence was offered to show defendant’s state of mind, to explain her subsequent conduct of leaving the garage. Thus this testimony was not hearsay and its exclusion was error. See e.g. State v. Potter, 295 N.C. 126, 244 S.E. 2d 397 (1978), (victim’s widow’s testimony — that she had heard that defendant threatened to kill her husband — admissible to show why she called sheriff); State v. Irick, 291 N.C. 480, 231 S.E. 2d 833 (1977), (testimony of recipient as to radio dispatches from one officer to another admissible to explain officer’s subsequent conduct); State v. Thomas, 35 N.C. App. 198, 241 S.E. 2d 128 (1978), (witness testified she heard on radio about store robbery, admissible to explain why she remembered the man at store).
Even so, the State submits that any error in excluding defendant’s testimony did not amount to prejudicial error. The test *353for prejudicial error is whether there is a reasonable possibility that the evidence complained of contributed to defendant’s conviction. State v. Milby and State v. Boyd, 302 N.C. 137, 273 S.E. 2d 716 (1981). Here the State’s case against defendant was based entirely on circumstantial evidence. Defendant’s testimony was the only evidence that tended to show why defendant left the garage so quickly. Under these circumstances we cannot say that there is no “reasonable possibility that, had the error in question not been committed, a different result would have been reached at the trial. . . .” N.C. Gen. Stat. § 15A-1443(a); State v. Culpepper, 302 N.C. 179, 273 S.E. 2d 686 (1981). Thus the exclusion of defendant’s testimony about her conversation with Donald Watson was prejudicial error.
We do not consider defendant’s remaining assignments of error because they are not likely to recur on retrial.
New trial.
Judge Arnold concurs.
Judge VAUGHN dissents.